OPINION — AG — THE AG CONCURS IN YOUR CONCLUSION THAT THE COUNTY ELECTION BOARD CANNOT LEGALLY HOLD AN ELECTION, THIS YEAR, FOR THE ELECTION OF A MEMBER OF THE BOARD OF TRUSTEES OF AN INCORPORATED TOWN, NOR CAN A CANDIDATE FOR SUCH OFFICE LEGALLY FILE WITHIN THE COUNTY ELECTION BOARD A NOTIFICATION AND DECLARATION FOR CANDIDACY FOR THE PURPOSE OF SUBMITTING HIS CANDIDACY TO THE ELECTORATE THIS YEAR, SINCE SUCH ELECTION CAN LAWFULLY BE HELD ONLY IN ODD NUMBER YEARS.  CITE: 11 O.S. 1961 41 [11-41](A), 19 O.S. 1961 23 [19-23](B) (J. H. JOHNSON)